WINTER, Chief Judge,
dissenting:
I would deny the motion to dismiss the appeal from the March 29 Order and hold that Besicorp’s notice of appeal from that Order is timely under the unique circumstances doctrine.1 I therefore respectfully dissent.
My colleagues decline to apply the unique circumstances doctrine, reasoning that the circumstances here are unlike those in Thompson v. INS, 375 U.S. 384, 84 S.Ct. 397, 11 L.Ed.2d 404 (1964) (per curiam), because Besicorp’s request for permission to file a late Local Rule 6.3 motion cannot properly be treated as a request for permission to file a late Civil Rule 59(e) motion. According to my colleagues, the only assurance that the district court gave to Besicorp was that it would be allowed an extra week to file its Local Rule 6.3 motion, not that it would be permitted any extra time to file a Civil Rule 59(e) motion. And “a motion under Local Rule 6.3 is not one of those that, under FRAP Rule 4(a)(4)(A), postpones the deadline for appeal.” Maj. Op. at 403-04. I view this approach as overly rigid.
Local Rule 6.3 simply adds flesh to the skeletal procedure set out in Civil Rule 59(e); it does not establish a reconsideration procedure distinct from that already provided by Civil Rule 59(e). See generally Maryland Tuna Corp. v. The MS Benares, 429 F.2d 307, 318 n. 7 (2d Cir.1970) (“[A] specific authorization of a post-judgment procedure by local court rule is covered inferentially by the general language of Fed.R.Civ.P. 59. . . .”). Consistent with this view, we have previously held that a motion for reconsideration submitted pursuant to a local district court rule and within ten days of entry of the underlying judgment is properly treated as a Civil Rule 59(e) motion. See McCowan v. Sears, Roebuck & Co., 908 F.2d 1099, *4051103-04 (2d Cir.1990) (holding that a timely motion made pursuant to Local Rule 3(j), the predecessor to Local Rule 6.3, was “properly one under [Fed.R.Civ.P.] 59(e)”); Maryland Tuna Corp., 429 F.2d at 318 & n. 7 (reconsideration motion filed within 10 days of underlying judgment pursuant to then-S.D.N.Y. Local R. 9(m) tolled commencement of appeal period; “it makes no difference to appealability that the motion was described as one filed under Southern District Rule 9(m) rather than Fed.R.Civ.P. 59(e)”). Under this approach, it is clear that if Besicorp had filed a Local Rule 6.3 motion within the ten-day period set out in that Rule, the time for appeal would not have commenced until after the district court disposed of the motion. See Fed. R.App. P. 4(a)(4)(A)(iv); City of Hartford v. Chase, 942 F.2d 130, 133-34 (2d Cir.1991) (“Motions for reconsideration under [D. Conn. Local Rule] 9(e) ... are as a practical matter the same thing as motions for amendment of judgment under Fed.R.Civ.P. 59(e). . . . As such, for purposes of [Fed. R.App. P.] 4(a)(4), ... a motion under local rule 9(e) must be treated the same as a motion under Rule 59.”); Maryland Tuna Corp., 429 F.2d at 317-18; cf. McCoiuan, 908 F.2d at 1103 (holding that motion for reconsideration made pursuant to local rule was functionally a Civil Rule 59(e) motion “regardless of [its] label” and therefore notice of appeal filed during pendency of that motion was a nullity). I would carry this approach a further step and view Besicorp’s request for an extension of time to file a Local Rule 6.3 motion as functionally a request for an extension of time to file a Civil Rule 59(e) motion. Cf. Chase, 942 F.2d at 133-34 (holding that motion for reconsideration submitted pursuant to local rule but after the 10-day period prescribed by that rule nonetheless operated to toll the commencement of the appeal period because the district court disposed of the untimely application). So viewed, I regard this case as materially indistinguishable from Thompson.
Here, as in Thompson, if Besicorp’s motion for reconsideration had been timely filed, the thirty-day period for filing a notice of appeal would have begun only after the court disposed of the motion. See Fed. R.App. P. 4(a)(4)(A)(iv). And, when Li-chtenberg consented to, and the district court granted, Besieorp’s request for a one-week extension of time, the district court provided express assurance to Besi-corp that a late-filed reconsideration motion would be properly made, and that, therefore, the running of the time for an appeal would be tolled. This extension to file a Local Rule 6.3 motion — in effect an extension to file a Civil Rule 59(e) motion — is, in all material respects, identical to the district court’s express assurance to Thompson that his late-filed Civil Rule 59(e) motion was submitted “‘in ample time.’ ” Thompson, 375 U.S. at 385, 84 S.Ct. 397. Of course, the district court assured Thompson that his motion was timely only after it was filed, whereas here the district court granted Besicorp’s requested extension before it made its reconsideration motion. But nothing in the unique circumstances rule, as set forth in Thompson or as restated in Osterneck v. Ernst & Whinney, 489 U.S. 169, 178-79, 109 S.Ct. 987, 103 L.Ed.2d 146 (1989), requires that the district court make an assurance of timeliness only after a late-filed Civil Rule 59(e) motion has been made. All that is necessary in this regard is that the movant allow the appeal period to expire in reliance on a district court’s assurance that the reconsideration motion, the timely filing of which would toll the commencement of the appeal period, has been properly filed. See Osterneck, 489 U.S. at 179, 109 S.Ct. 987 (“Thompson applies only where a party has performed an act which, if properly done, would postpone the deadline for filing his appeal and has received specific assurance by a judicial officer that this act has been properly done.”).
That is precisely what happened here. In reliance on the consented-to and judicially sanctioned extension, Besicorp filed *406its reconsideration motion outside the ten-day period provided by Local Rule 6.3 and Civil Rule 59(e). While that motion was pending, the appeal period commenced and expired without any indication from the district court that the motion was untimely or any objection from Lichtenberg. Cf. Thompson, 375 U.S. at 386, 84 S.Ct. 397 (agreeing with Thompson that “if any question had been raised about the timeliness of the motions [in the district court], petitioner could have, and presumably would have, filed the appeal within 60 days of the entry of the original judgment, rather than waiting, as he did, until after the trial court had disposed of the post-trial motions”). Finally, as in Thompson, Besi-corp “filed the appeal within the assumedly new deadline [within thirty days of the district court’s disposition of the reconsideration motion] but beyond the old deadline [within thirty days of entry of the March 29 Order granting the preliminary injunction].” Thompson, 375 U.S. at 387, 84 S.Ct. 397.
I thus find this case indistinguishable from Thompson and would apply the unique circumstances rule set out in that case and restated in Ostemeck, because by filing its Local Rule 6.3 motion within the one-week extension granted by the district court, Besicorp “performed an act which, if properly done, would [have] postpone[d] the deadline for filing [its] appeal and ... received specific assurance by a judicial officer that this act ha[d] been properly done.” Osterneck, 489 U.S. at 179, 109 S.Ct. 987; see also Vine v. Beneficial Finance Co., 374 F.2d 627, 632 (2d Cir.1967) (untimely reconsideration motion submitted more than 10 days after underlying order pursuant to parties’ stipulation operated to toll commencement of the appeal period where district court indicated its retroactive approval of the stipulation by holding the motion sub judice until more than 30 days transpired from date of the underlying order). Accordingly, I would hold that Besicorp’s filing of the untimely reconsideration motion operated to toll the commencement of the thirty-day appeal period until June 24, 1999, the entry date of the district court order denying the motion.2 Because Besicorp filed its notice of appeal within thirty days of June 24, 1999, I would deny the motion to dismiss the appeal from the March 29 Order as untimely.
Given my position, I obviously agree with the majority that Besicorp’s appeal from the June Order was timely. I also agree that, if Besicorp’s untimely reconsideration motion is deemed a Civil Rule 60 motion — as it is on the majority’s rationale — the June Order, which disposed of that motion, is appealable. See Browder v. Director, Dep’t of Corrections, 434 U.S. 257, 263 n. 7, 98 S.Ct. 556, 54 L.Ed.2d 521 (1978). However, for the reasons set forth above, the June Order is properly considered a denial of a Civil Rule 59(e) motion, and such orders are not generally appeal-able. See Maryland Tuna, 429 F.2d at 316 & n. 5; Vine, 374 F.2d at 632. Accordingly, I would dismiss the appeal from the June Order on the ground that we lack appellate jurisdiction over it.
I therefore respectfully dissent.

. I use the majority opinion's defined terms (e.g., “March 29 Order,” "Local Rule 6.3,” and "Civil Rule 59(e)”).


. I note that my position would not vitiate the Civil Rule 6(b) prohibition against enlarging the ten-day period within which Civil Rule 59(e) motions must be filed. Lichtenberg could easily have avoided the consequences of the unique circumstances doctrine by not consenting to the one-week extension and bringing Civil Rule 6(b) to the attention of the district court in opposition to Besicorp’s application.